Citation Nr: 1742653	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as a residual of an in-service traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to February 1992. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2017, the Veteran's representative asserted a relationship between in-service head injuries and depression; thus, the Board has expanded the issues on appeal to include one for service connection for an acquired psychiatric disorder other than PTSD, to include as a residual of an in-service TBI.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is reflected on the title page.  

The Veteran requested and was scheduled for a Board hearing in April 2017, but he later withdrew his hearing request.  No other hearing request remains pending.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as a residual of an in-service TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD.






CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.S. §§ 1110, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD as a result of in-service stressors.  As discussed below, the Board finds that the most probative evidence of record is against a finding that the Veteran meets the specific diagnostic criteria for PTSD.  As such, his claim will be denied.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection for PTSD, specifically, requires: (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Health Disorders, 5th Edition (DSM-5); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

A Veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor if: (1) the claimed stressor is related to his fear of hostile military or terrorist activity; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, and (3) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence. VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

In effort to determine whether the Veteran has PTSD as a result of his active service, in August 2016, VA provided him with a PTSD examination.  The VA examiner at that time reviewed the claims file and administered a variety of psychological tests to determine whether a diagnosis of PTSD was appropriate.  As a result of these tests, the examiner confirmed that the Veteran's stressor was adequate to support a diagnosis of PTSD, and determined that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  Crucially, however, the VA examiner also determined that the Veteran's symptoms did not meet the full criteria for a diagnosis of PTSD.  Specifically, although he reported avoiding situations which reminded him of the in-service stressor, he denied experiencing intrusive thoughts related to the stressor.  

The Board acknowledges that the record otherwise includes a February 2004 VA treatment record which notes that the Veteran's PTSD screen was positive, and an August 2011 VA treatment record which listed a diagnostic impression of PTSD.  The Board also acknowledges that PTSD diagnoses made by mental health treatment providers are presumed to be competent.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, the February 2004 and August 2011  impressions may not be viewed as diagnoses which may be presumed to have been competently made, as no support for such impressions were provided.  Both, for example, fail to show how or why the treating providers felt the Veteran's symptomatology met the diagnostic criteria for PTSD, or whether diagnostic assessments were administered at all.  Therefore, especially in light of the later competent finding that the criteria for such diagnosis were not met, the Board may not presume that either record includes a competent diagnosis of PTSD.  Thus, these notations of PTSD do not carry any probative weight when compared to the August 2016 VA examination findings.

The Board also acknowledges that in an August 2011 VA treatment record, it was noted that the Veteran reported that his primary care physician suggested that he may have PTSD.  Although the Veteran is competent to report what his physician told him, the Veteran only reported that his private physician suggested that he may have PTSD.  Even if accepted as true, the Board finds the reported statement that the Veteran may have PTSD does not amount to a competent diagnosis, as it is not supported by the objective evidence.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Thus, this evidence is also afforded no probative weight. 

The Board further acknowledges that the Veteran asserts that he has PTSD related to in-service stressors.  However, the Board finds that neither the Veteran nor his representative are competent to provide the needed medical relationship or medical diagnosis as they lack the requisite medical training.  Such determinations are solely within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions regarding both a diagnosis of PTSD and any relationship to service have no probative value.  

As the specific diagnostic criteria for PTSD are not met, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER


Service connection for PTSD is denied.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remainder of the appeal.

In a July 2017 statement, the Veteran's representative indicated that the Veteran sustained in-service head injuries and asserted that there may be a relationship between the Veteran's in-service head injuries and a current psychiatric disorder, including depression.  The representative cited medical literature to support his assertion.  The Veteran's STRs reveal that the Veteran sustained an in-service head injury from a motor vehicle accident on September 18, 1990, and that the Veteran lost consciousness as a result of this accident.  As it is unclear to the Board whether the Veteran currently has any residuals of that injury, including a psychiatric disorder other than PTSD, the Board finds that a TBI examination is necessary on remand. 

The Board also finds that the August 2016 VA examiner did not adequately address whether any other psychiatric assessments of record, including adjustment disorder with depressed mood, depression, and anxiety, are related to service.  Dependent on the findings of the VA TBI examiner, the Board finds that an additional VA psychiatric examination may also be necessary.  

Lastly, updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:
		
1.  Ask the Veteran to identify any private medical providers who have treated him for any acquired psychiatric disorder.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain and associate with the claims file all outstanding VA treatment records from August 2009 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA TBI examination to ascertain whether the injury the Veteran sustained in service meets the criteria for a TBI and if so, whether he has any current residuals, including any acquired psychiatric disorder as a result.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the VA TBI examiner in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the TBI examiner should respond to the following:

(a) Please determine if the Veteran sustained a TBI in service.  Specifically, consider the Veteran's September 18, 1990 in-service head injury from a motor vehicle accident, and the Veteran's October 13, 1990 in-service head injury, which the Veteran hit his head on a metal bar, including for both head injuries, the documented symptoms associated with those head injuries. 

(b)  If it is determined that the Veteran sustained a TBI in service, the VA examiner should identify the residuals of such injury, including depression and any other acquired psychiatric disorder. 

(c)  For each TBI residual found, is it at least as likely as not (50 percent probability or greater) that any residual, including any acquired psychiatric disorder was related to service?  Please explain your answer. 

3.  If it is found that any current acquired psychiatric disorder is unrelated to the TBI, schedule the Veteran for a separate VA psychiatric examination to determine the etiology of such disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the VA psychiatric examiner in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the VA psychiatric examiner should respond to the following:

(a) Please identify all current acquired psychiatric disorders.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the August 2009 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For each acquired psychiatric disorder, including adjustment disorder with depressed mood, depression, and anxiety is it at least as likely as not that it had its onset in service, or is otherwise related to service?  Please explain your answer.

Please provide a robust rationale for the opinion expressed.  If the VA TBI examiner or VA psychiatric examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In offering the requested opinion, please consider medical and lay evidence dated both prior to and since filing of the claim.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).

_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




